           Case 2:20-cv-05184-JP Document 19 Filed 04/22/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS PROCOPPIO &                          :                 CIVIL ACTION
RONALD MAURAIS                              :
                                            :
      v.                                    :
                                            :
FOREMOST INSURANCE CO.                      :                 NO. 20-5184

                                        ORDER

      AND NOW, this 22nd day of April, 2021, upon consideration of Defendant Foremost

Insurance Company’s Motion to Dismiss Count II (Docket No. 3), and all documents filed in

connection therewith, and for the reasons stated in the accompanying Memorandum, IT IS

HEREBY ORDERED that the Motion is DENIED.



                                                BY THE COURT:



                                                /s/ John R. Padova
                                                John R. Padova, J.
